—In an action to determine certain rights to real property pursuant to RPAPL article 15, the plaintiffs appeal from an order of the Supreme Court, Kings County (Yoswein, J.), dated March 9, 1995, which, inter alia, granted the defendants’ motion to dismiss their complaint.
Ordered that the order is affirmed, with costs.
A tenant is not an indispensable party to a foreclosure action, and the failure to name a tenant does not render the judgment of foreclosure and sale defective (see, 1 Bergman, New York Mortgage Foreclosures § 12.03 [1]; see also, Genuth v First Div. Ave. Realty Corp., 88 Misc 2d 586). Accordingly, there is no merit to the plaintiffs’ challenge to the amended judgment of foreclosure and sale entered in a related action.
The plaintiffs’ remaining contentions are without merit.
Thompson, J. P., Joy, Krausman and Florio, JJ., concur.